Citation Nr: 1403087	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran had active service from November 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied an application to reopen the previously denied claim of service connection for a bilateral hearing loss disability.  The matter was reopened and the claim for service connection was remanded by a Board decision dated in February 2011.  

The issue of service connection for a bilateral hearing loss disability has been bifurcated to service connection for a right ear hearing loss disability and service connection for a left ear hearing loss disability, as noted on the title page, to comport with the evidence of record.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The Veteran testified at a hearing conducted by a Veterans Law Judge at the RO in August 2010.  A transcript of the hearing is associated with the claims file.  As that Veterans Law Judge is no longer at the Board, the Veteran was offered an opportunity to testify at a second Board hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.   

Accordingly, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file.  

This case was remanded in February 2011, November 2011, and most recently in March 2012.  As all directed development has been conducted, as will be discussed in greater detail below, the claim is properly before the Board at this time.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A left ear hearing loss disability was noted at entry into service. 

2.  A left ear hearing loss disability increased in severity during service and was aggravated by service.  

3.  A right ear hearing loss disability was noted at entry into service.  

4.  There was no worsening of the Veteran's preexisting right ear hearing loss disability in service.  


CONCLUSIONS OF LAW

1.  A preexisting left ear hearing loss disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1111,1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  A preexisting right ear hearing loss disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111,1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a May 2007 letter, prior to the initial adjudication of the claim in July 2007.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that all pertinent available service treatment records and post-service private treatment records have been obtained.  The record reflects that the Veteran's claim for Social Security benefits had been denied.  VA attempted to obtain all records associated with the claim, but the record could not be located or was not held.  The Veteran also indicated in a November 2009 statement and testified in December 2011 that he was not aware of any additional evidence to support his claim.  

In addition, the Veteran was afforded appropriate VA examinations and medical opinions in connection with his claim in March 2011, July 2011, and April 2012.  The Board finds that the examinations, when taken together, were adequate, in that the exams were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The examinations also complied with the February 2011 and March 2012 Board remands directives that instructed the RO to schedule the Veteran for VA audiology examinations to determine the likely nature and etiology of his hearing loss disability.  In regard to the November 2011 remand, the Veteran was offered the opportunity to testify in front of the undersigned Veterans Law Judge.  Therefore, the RO has complied with the directives contained in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the type of evidence that was needed to substantiate the claim was addressed and the Veteran was asked if there was any outstanding evidence to support his claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Principles and Analysis 

The Veteran contends that his pre-existing bilateral hearing loss disability was aggravated by active service.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additional laws and regulations apply, however, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the October 1970 induction examination report reflects that the Veteran had a pre-existing bilateral hearing loss disability pursuant to38 C.F.R. § 3.385.  As a bilateral hearing loss disability was noted at entry into service, the presumption of soundness is inapplicable to any hearing loss disability, and the only issue is whether a preexisting hearing loss disability was aggravated by service.

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

On enlistment in October 1970, clinical evaluation revealed a bilateral hearing loss disability with the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
15 (25)
15 (25)
40 (45)
LEFT
15 (30)
15 (25)
20 (30)
20 (30)
25 (30)

The Board notes that, prior to November 1967, in-service audiometric examination findings were generally reported in standards set forth by the American Standards Association (ASA).  Although the examination was conducted in October 1970, the examiner noted that the results were reported using the ASA standards.  That is the figure on the left and is not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standard has been converted to ISO-ANSI standards and is represented by the figure in parentheses.  

A December 1971 pre-assignment audiogram revealed the following puretone thresholds:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
20
20
LEFT
0
0
20
30
40

On separation in October 1972, the Veteran received a 15 out of 15 on the whispered voice test bilaterally.  The medical personnel noted that the Veteran had "normal" hearing on clinical evaluation.  

The Board notes that the Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances of his service, including his military occupation specialty (MOS) as a tank crewman, reflected on his DD Form 214.  As such, the Board acknowledges that the Veteran had in-service noise exposure.  See 38 U.S.C.A. § 1154(a).

The Veteran was afforded a VA examination in March 1987.  He reported that he had normal hearing upon enlistment, and, upon separation, he had an audiogram that revealed substantial hearing loss.  The examiner noted that the Veteran indicated that he had a long history of documented hearing loss.  

Clinical evaluation in April 1987 revealed following puretone thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30

65
LEFT
30
25
35

65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 84 percent in the left ear.  The Veteran reported in the corresponding audiological case history that he had in-service noise exposure from explosions as a mortar man and machine gunner and, on separation, his navy doctor told him that he had substantial hearing loss due to the noise exposure.

The Veteran underwent a private audiology examination in March 2008 that revealed a bilateral hearing loss disability and VA examinations in March 2011 and July 2011 for the purpose of determining the etiology of the Veteran's bilateral hearing loss disability.  The March and July 2011 VA examiners opined that the Veteran's bilateral hearing loss disability was not at least as likely as not related to his noise exposure during active service.  As the examiners did not address whether the Veteran's bilateral hearing loss disability increased in severity during service or was aggravated by service, the opinions are of minimal probative value.  

The Veteran testified in August 2010 and December 2011 that he had normal hearing upon enlistment, was told at separation that he had substantial hearing loss as a result of in-service noise exposure, and that he noticed decreased hearing loss almost immediately upon separation that continued thereafter.  The Veteran further testified that he had occupational noise exposure after service and his hearing loss did not start to bother him until approximately 1987.  

The Veteran underwent a VA examination in April 2012 and endorsed in-service noise exposure.  He also endorsed post-service noise exposure as a longshoreman and working in a lumber manufacturing sort yard.  The examiner reported that Washington State Labor and Industries granted the Veteran's claim for occupational noise damage and provided hearing aids and a cash award to the Veteran.  The Veteran, however, denied using the benefit or hearing aids.  The Veteran also noted that he had a broken jaw from a motor vehicle accident in 1986 or 1987.  

On clinical evaluation, the Veteran's puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
70
LEFT
45
50
70
65
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  A diagnosis of moderate to severe, combined bilateral sensory/neural hearing loss was rendered.  

The examiner opined that the Veteran's current hearing loss disability was not caused by aggravation of his pre-existing hearing loss during military service.  The examiner reasoned that, although the Veteran asserted that his military physician reported significant hearing loss at the separation physical, the service medical records showed normal hearing at separation with no report, complaint, or description of hearing trouble or tinnitus.  At that time, the Veteran responded accurately to whispered voice from 15 feet away.  Comparatively, at the April 2012 examination, he did not respond to spoken voice on two trials from immediately behind him, within three feet in the test booth, or within 5 feet beside him in the hallway.  

The examiner further noted that his service medical records and post-service treatment records showed that he did not complain or seek treatment for hearing trouble within approximately 15 years after separation, during which time the Veteran endorsed a motorcycle accident that resulted in a broken jaw and years of occupational noise exposure.  Washington State Labor and Industries also determined that he suffered from noise-induced hearing loss in response to a claim for occupational hearing loss.  

The examiner noted that the record showed better hearing function at military discharge than in 1987, and progressively worse hearing acuity from 1987 to the present, but that there was no evidence of aggravated hearing during active duty.  

Of note, the examiner stated that there was evidence of aggravated hearing loss occurring in the years after separation, including his claim of occupational noise-induced hearing loss, and the course of noise-induced hearing loss have the worst effects immediately following exposure that resolve over time.  

Based on a careful review of the record, the Board finds that there was an increase in severity of the Veteran's left ear hearing loss disability during service, but not in his right ear hearing loss disability.  

In regard to the Veteran's left ear hearing loss disability, at enlistment in October 1970, the Veteran's audiogram revealed an auditory threshold of 30 decibels at 4000 Hz, and in December 1971, the audiogram revealed an auditory threshold of 40 decibels at 4000 Hz.  As the Veteran did not receive an audiogram on separation in October 1972, the most probative evidence establishes that there was an increase in severity of the left ear hearing loss disability at 4000 Hz during service. 

Once an increase in the disability has been established, it is presumed to have been aggravated by active service, unless clear and unmistakable evidence shows that the increase in the disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case, the April 2012 VA examiner opined that the Veteran's hearing loss disability was not aggravated by active service because he had normal hearing at separation.  However, the examiner did not address the that there was an increase at 4000 Hz from October 1970 to December 1971.  The examiner's opinion, therefore, is of limited probative value and does not constitute clear and unmistakable evidence that the increase was not due to the natural progress of the disease.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, service connection for a left ear hearing loss disability is warranted.  

In regard to the right ear hearing loss disability, the December 1971 audiogram showed that the Veteran's right ear hearing loss improved at all thresholds since enlistment in October 1970.  Further, at separation, the Veteran scored a 15 out of 15 on the whispered voice test.  The language of 38 U.S.C.A. § 1153 reflects that the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service, and the determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The above discussion reflects that the evidence establishes that there was no increase in severity of right ear hearing loss disability during service.  Therefore, the presumption of aggravation is not applicable, and the evidence reflects that the right ear hearing loss disability at entry into service was not aggravated by service.  38 C.F.R. § 3.306(b).  

The Board has considered the Veteran's lay assertions that he entered service with normal hearing and he noticed hearing loss within a few months of separation.  Veteran is competent to report as to the observable symptoms he experiences, such as an onset of his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is also competent to report that he was told that he had normal hearing at enlistment and his hearing loss increased in severity as a result of his in-service noise exposure.  However, competence must be distinguished from probative weight.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Although the Veteran reported that military medical personnel told him that he had normal hearing on enlistment and his hearing worsened during service as a result of in-service noise exposure, the Board finds that the hearing tests contained in the service treatment records and the April 2012 VA examiner's opinion that his hearing loss disability was not aggravated during service, to be more probative and credible than the Veteran's lay statements recounting what the military medical personnel told him.  

The hearing tests contained in the service treatment records are afforded great probative weight as they were based on clinical findings.  The April 2012 VA examiner also endorsed that he reviewed the Veteran's serve treatment records and post-service treatment records prior to forming his opinion.  The Veteran's lay statements, on the other hand, were inconsistent with the clinical findings in the service treatment records, and it was not clear what, if any, records the medical military personnel reviewed prior to opining that the Veteran's hearing had worsened in service as a result of in-service noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the disability did not worsen, and, by definition, it could not have been aggravated by service.  See 38 U.S.C.A. § 1153 (a preexisting disease is considered to have been aggravated by service "where there is an increase in disability during such service.").  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a right ear hearing loss disability must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for a right ear hearing loss disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


